DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 04/25/2022 to the claims have been acknowledged by the Examiner. New claims 21-24 have been added.
Thus, claims 1,3-4,8, 11, and 13-24 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/25/2022, with respect to the Drawings, Specifications, Claims and Title have been fully considered and are persuasive.  The objections of the Drawings, Specifications, Claims and Title have been withdrawn. 
Applicant’s arguments, see Remarks, filed 04/25/2022, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112b rejections of the claims have been withdrawn. 
Applicant's arguments filed 04/25/2022 regarding the prior art rejections of the claims have been fully considered but they are not persuasive. The amended independent claims 1 and 20 have been amended to include subject matter and limitations that were not presented in the original claims examined- specifically the recitation of the anterior-posterior plane, how the axes relate to each other, and the second opening being posteriorly positioned relative the plane. Thus, the claim rejections based on the specific prior art have been amended to meet the amended claim limitations and/or previously presented art has been further analyzed to meet the amended claim limitations. Rejections for the dependent claims have also been amended based on the re-interpretation and examination of the amended independent claims, as well as the amendments made to the dependent claims themselves.
It is to be noted that the Applicant’s arguments are based on the specific planes as claimed. However, the Examiner’s understanding of “an anterior-posterior” plane does not correspond with the argued “coronal plane” which the claimed axes are intended to be dependent off based off of the Remarks provided. This causes a lack of clarity in the claimed axes and has led to an 112b rejection of later claim 24. The Examiner’s interpretation of the claimed “anterior-posterior” axis is commonly understood as a sagittal plane which extends as a plane from an anterior/front to posterior/back portion of the body (see National Cancer Institute-Anatomical Terminology NPL attached- page 1) and wherein the coronal plane is an intersecting axis which forms anterior and posterior portions of the body. The Examiner suggests clearly reciting the intended plane to be included in a future response to the action.
Applicant’s arguments regarding claims 21-24 are moot as these claims have been newly added and require further consideration by the Examiner.
Information Disclosure Statement
All references in the IDS form filed after the mailing of the last action were considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, it recites “wherein the anterior-posterior plane corresponds to the coronal plane of a human leg”. It is unclear how an anterior-posterior plane or known sagittal plane may correspond to a coronal plane as these planes are understood to be perpendicular to each other and does not specifically correspond to each other. The reference to “a human leg” does not provide clarity to the difference or similarities between the positioned of the two planes. Based on the broadest reasonable interpretation, the Examiner is understanding that the two planes may correspond to each other either parallel or perpendicularly to each other. Thus, the claim will be examined based on the interpretation as discussed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 11, 13-15, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 20170119569 A1), as evidenced by National Cancer Institute- Anatomical Terminology (see attached NPL).
Regarding claim 1, Hsu discloses a hinge assembly 3 (hinge assembly 3, Abstract) arranged relative to an anterior-posterior plane ([0008-0010]- discusses that the hinge assembly is supposed to be used with an orthopedic device to imitate the anatomical motion of the knee against the knee joint, wherein hinge assembly 3 is understood to be along or parallel to a sagittal or anterior-posterior plane, see attached NPL for reference and support for Examiner’s interpretation), comprising: 
a first hinge arm 5 (upper hinge arm 5) having a first longitudinal axis parallel with the lengthwise direction of the first hinge arm 5 (annotated Figure 2 below- indicated first longitudinal axis is shown to be parallel with the indicated lengthwise axis), the first hinge arm 5 (upper hinge arm 5) defining a first end portion 6 (distal portion 6) having a first opening 15 (first through-hole 15) defining a first axis (see annotated Figure 2 below- indicated first axis through first through hole 15), the first hinge arm 5 (upper hinge arm 5) being pivotable about the first axis ([0033]- “The connection of the linkage 9 at the second location point 13 may rotate around the first location point 11 so that when the hinge assembly 3 moves between flexion and extension, the lower hinge arm 7 and the linkage 9 move around the first location point 11 and peripheral edges of the upper hinge arm 5.”), the first longitudinal axis parallel to the anterior-posterior plane (see annotated Figure 2 below- indicated first longitudinal axis would be parallel to the anterior-posterior plane formed by the specific indicated directionality as indicated; see attached NPL for interpretation of anterior-posterior plane to be the sagittal plane); 
a second hinge arm 7 (lower hinge arm 7) having a second longitudinal axis parallel with the lengthwise direction of the second hinge arm 7 (annotated Figure 2 below- indicated second longitudinal axis is shown to be parallel with the indicated lengthwise axis), the second hinge arm 7 (lower hinge arm 7) defining a second end portion 8 (proximal portion 8) having a second opening 17 (second through-hole 17) defining a second axis extending through the second opening 17 (see annotated Figure 2 below- indicated second axis through second through-hole 17) and the second hinge arm 7 (lower hinge arm 7) being pivotable about the second axis ([0032-0034]), a third longitudinal axis aligned along the second axis and running parallel to the first and second longitudinal axes (see annotated Figure 2 below- indicated third longitudinal axis is shown to be aligned perpendicularly relative to the indicated second axis and parallel to the first and second longitudinal axes indicated); 
wherein when the first and second longitudinal axes are coaxial (see annotated Figure 2 below- indicated first and second axes are shown to be overlapping and thus understood to be coaxial), the second opening 17 (second though hole 17) is offset by a lateral distance perpendicular to the coaxial first and second longitudinal axes and measured between the first and second coaxial axes and the third longitudinal axis (see annotated Figure 2 below- opening 17 is shown to be offset by an indicated lateral distance which is shown to be perpendicular and measured between the indicated axes as claimed); 
wherein the second opening 17 is located posteriorly relative to and behind the anterior- posterior plane and the coaxial first and second longitudinal axes (see annotated Figure 2 below and Figure 1- shows second through-hole 17 to be located posteriorly relative to the indicated directionality of the anterior-posterior plane and the behind the indicated first and second longitudinal axes); 
wherein the first hinge arm 5 (upper hinge arm 5) is located above or proximally relative to the second hinge arm 7 (Figure 1- upper hinge arm 5 is shown to be located above the lower hinge arm, [0032]- “The hinge assembly 3 includes a first or upper hinge arm 5 and a second or lower hinge arm 7.”), Application No.: 16/831,392 Art Unit: 3786 Attorney Docket No.: 19793.632.1 7/24 
wherein the first end portion 6 (distal portion 6) and the second end portion 8 (proximal portion 8) define first 19 (first gear 19) and second geared profiles 23 (second gear 23), respectively, arranged to cooperate with one another and form an interface ([0037-0038]- discusses the movement and gears relative to each other to create an intermeshed profile); 
wherein the first end portion 6 (distal portion 6) bounded by the first geared profile portion 19 (first gear 19) has a first radius (see annotated Figure 2 below- indicated first radius is shown to be uniform along the first plurality of teeth 21 of first gear 19 as the each tooth 21 is shown to be equidistant from the first fastener 16 point at the distal portion 6 of upper hinge arm 5) and is smaller than a second radius of the second end portion 8 (proximal portion 8) bounded by the second geared profile 23 (second gear 23, see annotated Figure 2 below- indicated second radius is shown to be uniform along the first plurality of teeth 25 of first gear 23 as the each tooth 25 is shown to be equidistant from the second fastener 18 point at the proximal portion 8 of lower hinge arm 7); and 
wherein the first radius and second radius are uniform (see annotated Figure 2 below- indicated first and second radii are shown and understood to be uniform, [0039]- discusses that the gear profiles are each “a segment of a circle”).

    PNG
    media_image1.png
    440
    358
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    618
    377
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    618
    377
    media_image3.png
    Greyscale

Regarding claim 8, Hsu discloses the hinge assembly of claim 1 as discussed above. Hsu further discloses wherein the first axis is centrally located on the first end portion (see annotated Figure 2 above- indicated first axis is shown to be centrally located on distal portion 16 of the upper hinge arm 5). 
Regarding claim 11, Hsu discloses the hinge assembly of claim 1 as discussed above. Hsu further discloses wherein the second axis is perpendicularly and laterally offset from the second longitudinal axis (see annotated Figure 2 above- indicated second axis is shown to be perpendicular to second longitudinal axis and laterally offset). 
Regarding claim 13, Hsu discloses the hinge assembly of claim 1 as discussed above. Hsu further discloses wherein the first end portion 6 (distal portion 6) and the second end portion 8 (proximal portion 8) are connected to one another by at least one plate 9 (linkage 9, [0032-0033]).
Regarding claim 14, Hsu discloses the hinge assembly of claim 1 as discussed above. Hsu further discloses wherein the first end portion 6 (distal portion 6) and second end portion 8 (proximal portion 8) only cooperate along the first 19 (first gear 19) and second gear profiles 23 (second gear 23, [0035]- “The distal portion 6 of the upper hinge arm 5 defines a first gear 19 having a first plurality of teeth 21 along at least a portion of its periphery. The proximal portion 8 of the lower hinge arm 7 defines a second gear 23 having a second plurality of teeth 25 along at least a portion of its periphery. The second teeth 25 of the second gear 23 are arranged to interact or mesh with the first teeth 21 of the first gear”).
Regarding claim 15, Hsu discloses the hinge assembly of claim 1 as discussed above. Hsu further discloses wherein the first end portion 6 (distal portion 6) is integrally formed form the first hinge arm 5 (upper hinge arm 5, Figures 1-3- shows portion 6 being integrally formed from the upper hinge arm 5) and a same material ([0033]- “Each of the hinge arms 5, 7 and linkage 9 may be formed of metal, carbon fiber, plastic, or any other material which would provide sufficient strength to resist undesirable deformation during use.”), and the second end portion 8 (proximal portion 8) is integrally formed from the second hinge arm 7 (lower hinge arm 7) and a same material ([0033]- “Each of the hinge arms 5, 7 and linkage 9 may be formed of metal, carbon fiber, plastic, or any other material which would provide sufficient strength to resist undesirable deformation during use.”).
Regarding claim 22, Hsu discloses the hinge assembly of claim 1 as discussed above. Hsu further discloses wherein the first and second radii are uniform (see annotated Figure 2 below- indicated first radius is shown to be uniform along the first plurality of teeth 21 of first gear 19 as the each tooth 21 is shown to be equidistant from the first fastener 16 point at the distal portion 6 of upper hinge arm 5 and indicated second radius is shown to be uniform along the first plurality of teeth 25 of first gear 23 as the each tooth 25 is shown to be equidistant from the second fastener 18 point at the proximal portion 8 of lower hinge arm 7) along a limited periphery about the first and second end portions (Figures 1-3- gears 19,23 are shown to be uniform along a limited periphery of respective portions 6,8 as the teeth 21,25 do not extend around the whole portion 6,8). 
Regarding claim 23, Hsu discloses the hinge assembly of claim 1 as discussed above. Hsu further discloses wherein the hinge assembly 3 (hinge assembly 3) is rotatable between an adjustable extension position and an adjustable flexion position and wherein the posterior side of the hinge assembly is located on the side of the anterior-posterior plane corresponding to the direction of flexion ([0033]- “The connection of the linkage 9 at the second location point 13 may rotate around the first location point 11 so that when the hinge assembly 3 moves between flexion and extension, the lower hinge arm 7 and the linkage 9 move around the first location point 11 and peripheral edges of the upper hinge arm 5”, [0041-0045]- discusses the movement of the hinge assembly from extension towards flexion as shown in Figures 2-3).
Regarding claim 24, Hsu discloses the hinge assembly of claim 1 as discussed above. Hsu further discloses wherein the anterior-posterior plane corresponds to the coronal plane of a human leg (see annotated Figure 2 above- indicated directionality of anterior-posterior plane shown, wherein the inherent anterior-posterior plane or sagittal plane would correspond perpendicularly to an inherent coronal plane of a human leg- as evidenced by the NPL attached- when the hinge assembly 3 is applied).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20170119569 A1) in view of Nauert (USPN 6402711 B1).
Regarding claim 3, Hsu discloses the hinge assembly of claim 1 as discussed above. Hsu further discloses wherein the first 19 (first gear 19) and second geared profiles 23 (second gear 23) of each of the first end portion 6 (distal portion 6) and second end portion 8 (proximal portion 8), respectively, have an amount of teeth 21, 25 (first teeth 21 of portion 6 of first gear 19 and second teeth 25 of portion 8 of second gear 23).
Hsu does not disclose wherein the first and second geared profiles of each of the first end portion and the second end portion, respectively, form an identical amount of teeth. Nauert teaches an analogous hinge assembly (Abstract, Figure 2) wherein the first (Figure 2- gear teeth section 45) and second geared profiles (Figure 2- gear teeth section 47) of each the first end portion (Figures 2 & 3- gear teeth section 45 at the distal end portion of support 43) and the second end portion (Figures 2 & 3- gear teeth section 47 at the proximal end portion of support 49), respectively, form an identical amount of teeth (Figures 2 thru 4- gear teeth sections 45,47 are shown to have an identical amount of teeth, specifically being 5 teeth), providing and suggesting smooth transition of motion with superior load bearing with low friction when the hinge is in motion (Nauert- Abstract). Hsu and Nauert are analogous because they both teach hinge assemblies for knee orthotics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the number of teeth of the hinge assembly of Hsu to have identical number of teeth as taught by Nauert, suggesting smooth transition of motion with superior load bearing with low friction when the hinge is in motion (Nauert- Abstract).
Regarding claim 4, Hsu as modified by Nauert teaches the hinge assembly of claim 3 as discussed above. Hsu further discloses wherein the teeth 21, 25 (teeth 21,25) of the first 6 (distal portion 6) and second end portions 8 (proximal portion 8) are similarly sized (Figure 1- shows teeth 21,25 having similar sizing, [0035]- “The first and second teeth 21, 25 can have any suitable shape but are shown including generally rounded sides”). 
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable Hsu (US 20170119569 A1) in view of Mason (US 20150038889 A1).
Regarding claim 16, Hsu discloses the hinge assembly of claim 1 as discussed above. Hsu further discloses a first plate 9 (linkage 9 also acts as a first plate).
Nauert does not disclose further comprising an extension stop and a first plate defining a bias element about which the extension stop removably secure, the extension stop forming a compression element arranged to bias against the bias element. Mason teaches an analogous knee brace (Figure 1- orthopedic knee brace 10) with a geared assembly (Figure 1- either of cinching assemblies 34, 40, 46) comprising a stop (Figure 5A- either of ratchet arms 56a, 56b) and a first plate defining bias element (Figure 3B- body top 58) about which the stop removably secure (Figure 3A- bolt 55 is capable of removably securing all the components of the cinching assemblies 34,40, 46 including the ratchet arms 56A,56b from the body top 58), the stop forming a compression element to bias against the bias element (see annotated Figure 5B below- either of ratchet arm 56a,56b is shown to have an indicated compression element which interacts/biases against the interior surface defined by the interior volume 78 of body top 58). A person of ordinary skill would recognize that the stop as instantly claimed and taught by Mason may be applied against the first plate and between upper and lower geared portions of the supports of Hsu to specifically act as an extension stop in the manner as instantly claimed. Doing so would not hinder the hinge of the knee brace of Hsu to move in the limited flexion and/or extension directions and would still allow the user’s knee to move in these directions. Thus, the claimed limitations are met as discussed. Hsu and Mason are analogous because they both teach knee braces comprising of hinged assemblies to limit movement of the knee joint of a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hinge assembly having a first plate as disclosed by Hsu to further comprise an extension stop and a first plate defining a bias element about which the extension stop removably secure, the extension stop forming a compression element arranged to bias against the bias element as taught by Mason, and further discussed above. A skilled artisan would have been motivated to utilize an extension stop as instantly claimed because Mason suggests that this specific structure and manner of the stop allows for a quick deployment and release of the biasing structure when in contact with a stop (Mason- [0040]). A skilled artisan would also have a reasonable expectation to manufacture the hinge assembly of Hsu to further comprise an extension stop with corresponding bias element as instantly claimed because Mason suggests that this stop mechanism is conventional in knee braces with hinged assemblies for limiting movement relative to a knee joint that are analogous to Hsu.

    PNG
    media_image4.png
    576
    511
    media_image4.png
    Greyscale

	Regarding claim 17, Hsu as modified by Mason teaches the hinge assembly of claim 16 as discussed above. Hsu as modified by Mason further teaches wherein the compression element (see annotated Mason Figure 5B above- indicated compression element of either of ratchet arms 56a,56b) is geometrically configured and formed from a resilient material (Mason Figures 5A & 5B- ratchet arms 56a,56b are shown to be capable of deformation, thus understood to be of a resilient material) such that, as rotation of the first and second hinge arms (Hsu Figure 2- upper 5 and lower 7 hinge arms) brings the extension stop into contact with the bias element (see annotated Figure 5B above- either of ratchet arms 56a, 56b are shown to be in contact with the body top 58), the compression element is arranged to be compressed against the bias element (see claim 16 discussion above- teaches the application of the ratchet arm of Mason to act as an extension stop of Hsu when biased against the tooth portions and first plate of Hsu; Mason annotated Figure 5B and 3C- shows indicated compression element to be compressed against the inner surface 78 of the body top 58).
	Regarding claim 18, Hsu as modified by Mason teaches the hinge assembly of claim 16 as discussed above. Hsu as modified by Mason further teaches wherein the compression element has an arcuate shape (annotated Mason Figure 5B above from claim 16 discussion- indicated compression element of either ratchet arms 56a,56b are shown to have an arcuate shape).
	Regarding claim 19, Hsu as modified by Mason teaches the hinge assembly of claim 16 as discussed above. Hsu as modified by Mason further teaches wherein the extension stop (Mason Figures 5A & 5B- either of ratchet arms 56a,56b) forms an arm extending from a base portion (Mason Figures 5A & 5B- either of spring arms 84a,84b of ratchet arms 56a,56b) wedged against the bias element (Mason Figures 5A & 5B- either of spring arms 84a,84b are shown to be wedged against the body top 58), the arm is adapted to extend along a guiding surface of the bias element (Mason Figures 5A & 5B- either of spring arms 84a,84b extend along an inner surface 78 edge of body top 58) and the bias element forms a biasing surface on an opposed side of the guiding surface (Mason Figure 5A & 5B- geared surface of ratchet wheel 54 which is in contact with body top 58 and is opposed to the inner surface 78 edge is understood to be a biasing surface) and along which the compression element extends (see annotated Mason 5B above- either of indicated compression elements are shown to extend along the geared surface of the ratchet wheel 54).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Hsu (US 20170119569 A1) in view of Mason (US 20150038889 A1), as evidenced by National Cancer Institute- Anatomical Terminology (see attached NPL). 

Regarding claim 20, Hsu discloses a hinge assembly 3 (hinge assembly 3, Abstract) arranged relative to an anterior-posterior plane ([0008-0010]- discusses that the hinge assembly is supposed to be used with an orthopedic device to imitate the anatomical motion of the knee against the knee joint, wherein hinge assembly 3 is understood to be along or parallel to a sagittal or anterior-posterior plane, see attached NPL for reference and support for Examiner’s interpretation), comprising: 
a first hinge arm 5 (upper hinge arm 5) having a first longitudinal axis parallel with the lengthwise direction of the first hinge arm 5 (annotated Figure 2 below- indicated first longitudinal axis is shown to be parallel with the indicated lengthwise axis), the first hinge arm 5 (upper hinge arm 5) defining a first end portion 6 (distal portion 6) having a first opening 15 (first through-hole 15) defining a first axis (see annotated Figure 2 above- indicated first axis through first through hole 15), the first hinge arm 5 (upper hinge arm 5) being pivotable about the first axis ([0033]- “The connection of the linkage 9 at the second location point 13 may rotate around the first location point 11 so that when the hinge assembly 3 moves between flexion and extension, the lower hinge arm 7 and the linkage 9 move around the first location point 11 and peripheral edges of the upper hinge arm 5.”), the first longitudinal axis parallel to the anterior-posterior plane (see annotated Figure 2 above- indicated first longitudinal axis would be parallel to the anterior-posterior plane formed by the specific indicated directionality as indicated; see attached NPL for interpretation of anterior-posterior plane to be the sagittal plane); 
a second hinge arm 7 (lower hinge arm 7) having a second longitudinal axis parallel with the lengthwise direction of the second hinge arm 7 (annotated Figure 2 above- indicated second longitudinal axis is shown to be parallel with the indicated lengthwise axis), the second hinge arm 7 (lower hinge arm 7) defining a second end portion 8 (proximal portion 8) having a second opening 17 (second through-hole 17) defining a second axis extending through the second opening 17 (see annotated Figure 2 above- indicated second axis through second through-hole 17) and the second hinge arm 7 (lower hinge arm 7) being pivotable about the second axis ([0032-0034]), a third longitudinal axis aligned along the second axis and running parallel to the first and second longitudinal axes (see annotated Figure 2 above- indicated third longitudinal axis is shown to be aligned perpendicularly relative to the indicated second axis and parallel to the first and second longitudinal axes indicated); 
wherein when the first and second longitudinal axes are coaxial (see annotated Figure 2 above- indicated first and second axes are shown to be overlapping and thus understood to be coaxial), the second opening 17 (second though hole 17) is offset by a lateral distance perpendicular to the coaxial first and second longitudinal axes and measured between the first and second coaxial axes and the third longitudinal axis (see annotated Figure 2 above- opening 17 is shown to be offset by an indicated lateral distance which is shown to be perpendicular and measured between the indicated axes as claimed); 
wherein the second opening 17 is located posteriorly relative to and behind the anterior- posterior plane and the coaxial first and second longitudinal axes (see annotated Figure 2 above and Figure 1- shows second through-hole 17 to be located posteriorly relative to the indicated directionality of the anterior-posterior plane and the behind the indicated first and second longitudinal axes); 
wherein the first end portion 6 (distal portion 6) is integrally formed form the first hinge arm 5 (upper hinge arm 5, Figures 1-3- shows portion 6 being integrally formed from the upper hinge arm 5) and a same material ([0033]- “Each of the hinge arms 5, 7 and linkage 9 may be formed of metal, carbon fiber, plastic, or any other material which would provide sufficient strength to resist undesirable deformation during use.”), and the second end portion 8 (proximal portion 8) is integrally formed from the second hinge arm 7 (lower hinge arm 7) and a same material ([0033]- “Each of the hinge arms 5, 7 and linkage 9 may be formed of metal, carbon fiber, plastic, or any other material which would provide sufficient strength to resist undesirable deformation during use.”); 
and a first plate 9 (linkage 9 acts as a first plate).
Hsu does not disclose further comprising an extension stop and a first plate defining a bias element about which the extension stop removably secure, the extension stop forming an arcuate compression element arranged to bias against the bias element. Mason teaches an analogous knee brace (Figure 1- orthopedic knee brace 10) with a geared assembly (Figure 1- either of cinching assemblies 34, 40, 46) comprising a stop (Figure 5A- either of ratchet arms 56a, 56b) and a first plate defining bias element (Figure 3B- body top 58) about which the stop removably secure (Figure 3A- bolt 55 is capable of removably securing all the components of the cinching assemblies 34,40, 46 including the ratchet arms 56A,56b from the body top 58), the stop forming an arcuate compression element to bias against the bias element (see annotated Figure 5B above from claim 16- either of ratchet arm 56a,56b is shown to have an indicated compression element having an arcuate shape which interacts/biases against the interior surface defined by the interior volume 78 of body top 58). A person of ordinary skill would recognize that the stop as instantly claimed and taught by Mason may be applied against the first plate and between upper and lower geared portions of the supports of Hsu to specifically act as an extension stop in the manner as instantly claimed. Doing so would not hinder the hinge of the knee brace of Hsu to move in the limited flexion and/or extension directions and would still allow the user’s knee to move in these directions. Thus, the claimed limitations are met as discussed. Hsu and Mason are analogous because they both teach knee braces comprising of hinged assemblies to limit movement of the knee joint of a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hinge assembly having a first plate as disclosed by Hsu to further comprise an extension stop and a first plate defining a bias element about which the extension stop removably secure, the extension stop forming an arcuate compression element arranged to bias against the bias element as taught by Mason, and further discussed above. A skilled artisan would have been motivated to utilize an extension stop as instantly claimed because Mason suggests that this specific structure and manner of the stop allows for a quick deployment and release of the biasing structure when in contact with a stop (Mason- [0040]). A skilled artisan would also have a reasonable expectation to manufacture the hinge assembly of Hsu to further comprise an extension stop with corresponding bias element as instantly claimed because Mason suggests that this stop mechanism is conventional in knee braces with hinged assemblies for limiting movement relative to a knee joint that are analogous to Hsu.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Hsu (US 20170119569 A1) in view of Sterling (US 20040002674 A1).
Regarding claim 21, Hsu discloses the hinge assembly of claim 1 as discussed above. 
Hsu does not disclose wherein the first and second hinge arms are formed from a fiber-reinforced thermoplastic material. Sterling teaches an analogous hinge assembly 30,50 (either of lateral hinge 30 or medial hinge 50, Abstract) wherein analogous first 11,15 (either of portions 11,15 of thigh engaging member 10) and second hinge arms 21, 23 (either of portions 21,23 of calf engaging member 20) are formed from a fiber-reinforced thermoplastic material (Claim 26- “The orthopedic knee brace of claim 2 wherein said substantially rigid thigh engaging member and said substantially rigid calf engaging member are composed of a composite of reinforced fiber filled thermoplastic resin and metal.”), providing sufficient rigidity to the frame once the parts are molded to the human leg shape (Sterling- [0062,0079]). Hsu and Sterling are analogous because they both teach hinge assemblies for knee orthoses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second hinge arms of Hsu to be formed from a fiber-reinforced thermoplastic material as taught by Sterling, providing sufficient rigidity to the frame once the parts are molded to the human leg shape (Sterling- [0062,0079]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160038327 A1 (Mason)- teaches an hinge for a knee brace having offset apertures.
US 6500139 B1 (Townsend)- teaches a hinge with a flexible extension stop.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        July 28, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786